Title: From George Washington to Thomas McKean, 6 October 1781
From: Washington, George
To: McKean, Thomas


                  
                     (Private)
                     Sir,
                     Camp before York October 6th 1781
                  
                  I feel myself peculiarly obliged and honored by your Excellency’s interesting communication of the 26th Ulto.  That America must place her principal dependence upon her own exertions I have always foreseen and have ever endeavoured to inculcate; and I flatter myself that from the wise system of policy which has been of late adopted and which Congress seem determined to pursue our internal means will be so improved and applied, that with the assistance of our most generous of Allies, tho’ not operating immediately with us hereafter we shall be enabled to bring matters to a happy and glorious conclusion.
                  I am not apt to be sanguine, but I think in all human probability Lord Cornwallis must fall into our hands—The smallness of Digby’s reinforcement and the deduction from the enemy’s former naval strength by the loss of the Terrible & the condemnation of two other Ships of the line leaves them so vastly inferior that I think they will not venture upon a relief.
                  It is to be wished that your Excellency’s plan could be adopted, but there are reasons which operate forcibly against Count de Grasse’ dividing his fleet—By grasping at too much we might loose a stake which nothing but the most adverse stroke of fortune can take out of our hands, and which if we attain will give a most fatal stab to the power of Great Britain in America.
                  I hope your Excellency will excuse my short and imperfect answers to your very full & obliging letters—The variety of matter which engages my attention must be my apology.  My public dispatch will inform your Excellency of our progress up to this date.  With the greatest esteem & respect.  I have the honr, to be Sir Yr Most Obedt & Obliged Servt
                  
                     Go: Washington
                  
               